              Case 1:21-cv-07247-JPC Document 13 Filed 09/13/21 Page 1 of 1




 Kent & Risley LLC                                                                     Cortney S. Alexander
 5755 N Point Parkway Ste 57                                                                         Partner
 Alpharetta, GA 30022                                                                       (404) 855-3867
 www.KentRisley.com                                                        cortneyalexander@kentrisley.com


                                           September 13, 2021

BY ECF and EMAIL

The Honorable John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     Diatek Licensing LLC v. Fox Broadcasting Company, LLC, 1:21-cv-07247-JPC

Dear Judge Cronan:

        We represent Plaintiff Diatek Licensing LLC in the above-referenced litigation. Pursuant to Rule
3.B of the Court’s Individual Practices, we write at the request of Defendant Fox Broadcasting
Company, LLC to respectfully request a thirty (30) day extension of the date for Defendant to respond to
the complaint. The current due date for Defendant’s response to the complaint is September 20, 2021,
and the due date under the proposed extension would be October 20, 2021. This is Defendant’s first
request for an extension.

        Defendant has indicated to Plaintiff’s counsel that the extension is requested to allow Defendant
sufficient time to review the allegations in the complaint. Plaintiff is not opposed to the extension.

                                             Respectfully,


                                             Cortney S. Alexander

cc:     Christine Lehman (Counsel for Defendant)
        All Counsel of Record (via ECF)
                                                              This request is granted. The Defendant shall
                                                              answer, or otherwise respond to, the Complaint by
                                                              October 20, 2021.


                                       SO ORDERED.                         ______________________
                                       Date: September 13, 2021               JOHN P. CRONAN
                                       New York, New York                  United States District Judge
